Citation Nr: 0117414	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  97-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for residuals of an 
internal anal sphincterotomy, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

The veteran had active service from July 1961 to July 1962, 
and from August 1962 to July 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which increased the rating for the 
veteran's service-connected residuals of an internal anal 
sphincterotomy from noncompensable to 10 percent.  The 
veteran appealed for a higher rating.

A March 2001 decision review officer's decision increased the 
rating for the veteran's residuals of an internal anal 
sphincterotomy to 30 percent, effective from March 19, 1996 
(date of receipt of reopened claim for an increased rating).  
The appellant is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where, as here, less than the maximum 
benefit available is awarded.  Accordingly, the issue of an 
increased rating for residuals of an internal anal 
sphincterotomy remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).


FINDINGS OF FACT

The veteran's residuals of an internal anal sphincterotomy 
require the use of an absorbent pad, and he has frequent, 
involuntary bowel movements; there is no medical evidence of 
complete loss of sphincter control.







CONCLUSION OF LAW

The schedular criteria for a 60 percent evaluation for 
residuals of an internal anal sphincterotomy have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-
4.31, 4.114 Diagnostic Code 7332 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim. 

The Board finds that the expanded duty to assist has been met 
in this case.  The RO obtained extensive treatment records 
pertaining to the veteran's disorder from the prison in which 
he has been incarcerated, and the RO afforded the veteran two 
VA examinations, in September 1996 and in November 2000.  
Because of his incarceration, he has not received VA 
treatment for his service-connected disorder.  The veteran 
has not identified any treatment records that have not been 
obtained.  The RO informed the veteran of the requirements 
for a higher evaluation in a February 1997 statement of the 
case and in a March 2001 supplemental statement of the case 
that contained a decision review officer's decision.  For 
these reasons, the Board finds that the RO has complied with 
the heightened duty to assist the veteran mandated by the 
Act, and further action is not warranted.

The veteran underwent a sphincterotomy in May 1963 as a 
result of a history of pruritus ani, constipation and anal 
soiling.  He was discharged to duty thereafter.  A March 1992 
rating decision granted service connection for residuals of 
the sphincterotomy, but found that such was not disabling to 
a compensable degree.  The veteran initiated this claim in 
October 1994, and the October 1996 rating decision on appeal 
granted a 10 percent evaluation.

Extensive treatment records have been obtained during the 
course of this claim.  While a detailed discussion of each 
record is not needed here, the Board does note that the 
veteran had a small fissure present in September 1994, and he 
had complaints of leakage with bowel movements.  Thereafter, 
the veteran had skin tags removed, in April 1995.  During 
that same operation, the veteran also underwent a 
hemorrhoidectomy and an anoplasty.  

The RO afforded the veteran a VA examination at a state 
prison in September 1996.  The veteran related his in-service 
surgery and the April 1995 surgery.  The veteran informed the 
examiner that Metamucil was used for treatment, but his 
underwear still became stained because of leakage.  The 
veteran even displayed some underwear with stains for the 
examiner.  The veteran related mild incontinence.  The 
examiner stated that he informed the veteran that he should 
moisten his toilet paper and not rub too hard when wiping.  
The veteran denied recent bleeding.  

Objectively, the examiner stated that there was a scar at the 
9 o'clock position, which was the suspected site of the 
bleeding.  There were no internal or external hemorrhoids.  
The examiner stated that entry into the rectum was very easy, 
which led the examiner to see why there was incontinence.  
The examiner did not doubt the veteran's credibility as to 
his leakage.  The veteran's anal sphincter was described as 
rather loose or relaxed.

The veteran's treatment records are replete with complaints 
of soiling.  For example, an October 1996 entry contained the 
veteran's request for another supply of Depends.  Other 
records reflect that the veteran uses absorbent pads.  In a 
July 1998 entry, the veteran had complaints of increased 
soiling.  The prison clinician stated that the veteran 
continued to have complaints of mild incontinence, and he was 
advised to continue with sphincter tone exercises.  

The veteran was provided his most recent VA examination in 
November 2000.  Sphincter control was characterized as 
limited secondary to the previous sphincterotomy to correct 
fissures.  While there was no bleeding, the examiner noted 
that the veteran did require the use of an absorbent pad.  
The examiner stated that the veteran had an incontinent 
sphincter.

Other relevant evidence obtained during the course of this 
claim includes inmate clothing records from his state prison, 
reflecting that he has applied for and received replacement 
underwear due to soiling throughout 1994, 1995 and 1996.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The veteran's disorder has been evaluated under Diagnostic 
Code 7332.  A 30 percent evaluation is warranted when there 
is occasional involuntary bowel movements, necessitating 
wearing of a pad.  A 60 percent evaluation is warranted with 
extensive leakage and fairly frequent involuntary bowel 
movements.  Where there is complete loss of sphincter 
control, a 100 percent rating is assigned.  38 C.F.R. § 
4.114, Diagnostic Code 7332 (2000).

In light of the above medical evidence, the Board finds that 
the veteran's level of disability for the veteran's residuals 
of an internal anal sphincterotomy falls somewhere between 
the criteria for a 30 percent and a 60 percent evaluation.  
The September 1996 VA examiner indicated that entry into the 
veteran's rectum was very easy, which was noted to be 
consistent with incontinence, and the examiner did not doubt 
the veteran's credibility as to his leakage.   The most 
recent VA examination revealed limited sphincter control due 
to a sphincterotomy to correct fissures and, while there was 
no bleeding, the examiner noted that the veteran did require 
the use of an absorbent pad.  The criteria for a 30 percent 
evaluation contemplate the use of a pad, which has been 
shown.  In addition, the veteran has submitted objective 
evidence that his underwear often requires replacement (and 
not merely laundering) because of soiling.  This is 
indicative of fairly frequent involuntary bowel movements.  
Resolving any doubt in favor of the veteran, the Board finds 
that a 60 percent evaluation is warranted for this disorder, 
under the precepts of 38 C.F.R. §§ 3.102 and 4.7.

However, the Board finds that the preponderance of the 
evidence is against a 100 percent evaluation.  A review of 
the medical evidence of record does not reflect that the 
veteran has a complete loss of sphincter control.  While the 
sphincter may indeed be loose, the examiner who conducted the 
September 1996 examination reported that sphincter tone was 
loose or relaxed, not absent.  Similarly, the November 2000 
VA examination report does not contain evidence of an absent 
sphincter tone or complete loss of sphincter control.  Thus, 
the criteria for a 100 percent evaluation have not been met. 

For the above reasons and bases, the Board finds that a 60 
percent evaluation, but no higher, is warranted for this 
disorder.  Finally, the Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2000).  In this regard, the Board finds that 
there has been no assertion or showing by the veteran that 
his residuals of an internal anal sphincterotomy have 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  As 
discussed above, the schedular criteria contemplate a 100 
percent evaluation, and the assigned 60 percent evaluation 
does consider a significant loss of earning capacity.  In 
addition, while the veteran did undergo surgery in 1995, 
there is no medical evidence or other indication of frequent 
hospitalizations.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 60 percent rating for residuals of an internal anal 
sphincterectomy is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

